El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Vicente Rodríguez Ortiz obtuvo sentencia a su favor a virtud de un pagaré, el cual es como sigue:
“Pagaré a la orden de don Vicente Rodríguez Ortiz, dentro de un año contado desde el día primero del presente mes la cantidad de un mil dólares que me ha facilitado a préstamo, con más el inte-rés del diez por ciento anual, éstos pagaderos al final de cada mes natural; cantidad esa que me fué facilitada por mi acreedor señor Rodríguez Ortiz en un check librado por él a mi favor contra el American Colonial Bank, sucursal de Caguas, bajo su número 164 de esta misma fecha, y con ella he atendido al pago de una suma igual que me ha sido reclamada ante la Corte de Distrito de Hu-macao como deuda que antes tenía pendiente a favor de Luther R. Bostick, la cual fué rematada en pública subasta por dicha eorte y adjudicada por el Marshal de la misma a Juan Alejandro, por cuyo motivo remito hoy mismo ese check al Secretario de la dicha Corte-de Distrito para satisfacer tal deuda. Caso de tribunales me so-meto a los del domicilio del tenedor de este documento, y me obligo a pagarle las costas, gastos y honorarios de abogado. Caguas, Puerto-*901Rico, Agosto 10 de 1920. Rafael Maymí: su marca: Testigo: J. M. Sola.”
El secretario de la corte de distrito declaró que nunca recibió el cheque a que se refiere el pagaré como causa de la obligación de pagar. El demandado declaró que el cheque no fué en realidad entregado a él, sino que quedó en poder de Rodríguez, que es también un abogado, para ser entre-gado por éste al secretario; también que Luther R. Bostick con anterioridad a la fecha de su muerte, que tuvo lugar en Ashville, N. O., cedió y traspasó el pagaré original a H. J. Bostick; que se había hecho un requerimiento al deman-dado por y a nombre de dicho cesionario, por conducto de una persona cuyo nombre fué dado y que es bien conocida on los círculos locales de negocios, para el pago de tal pa-garé original, y que el demandante estaba bien informado sobre el particular antes de que la presente acción fuera es-tablecida.
Fué también presentada prueba documental tendente a acreditar un traspaso por el librado nombrado en el pagaré original, de todos sus bienes, muebles e inmuebles, usados o relacionados con la explotación y administración de cier-tas plantaciones de tabaco poseídas por dicho Bostick cerca de Gaguas, Puerto Rico.
También debemos de paso hacer mención del hecho de que el demandado al contestar la demanda presentó una contrademanda para el cobro de los intereses pagados por él al demandante antes de tener conocimiento de la cesión y traspaso a que se acaba de hacer referencia.
Aunque el demandante compareció personalmente en el acto del juicio, no fué a declarar como testigo, no ofreció el nheque cancelado, ni ninguna otra prueba para demostrar alguna causa que no fuera la promesa incumplida en depo-sitar el cheque con el secretario, o para refutar de algún modo la afirmación que hizo el demandado bajo juramento, de que él nunca recibió directa o indirectamente nada de *902valor como consideración del pagaré arriba citado en primer término.
La sentencia a-pelada debe ser revocada, j en su lugar esta corte debe dictar otra en favor del demandado por el importe de los intereses por él pagados al demandante,' y las costas, de acnerdo con la súplica de la contrademanda.